Citation Nr: 1816341	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002, from January 2003 to January 2005, from September 2007 to December 2008, and from June 2009 to September 2011.  He also had additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Board remanded this claim to afford the Veteran a Board hearing.  Pursuant to the remand, a Board hearing was held in March 2018.

The Board notes that the RO associated additional evidence with the file subsequent to the supplemental statement of the case issued in December 2014.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran has obstructive sleep apnea which is related to service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran contends that his sleep apnea is related to his military service, or service-connected traumatic brain injury (TBI).  In this regard, the Veteran's service treatment records (STRs) show that he reported sleeping poorly and snoring in January 2011.  Thereafter, in a May 2011 STR, the Veteran reported trouble sleeping and feeling tired nearly every day.  After his discharge from service, the Veteran filed a claim of service connection for a sleep disability in September 2012.

The Veteran was afforded a VA examination in regard to this claim in December 2014.  The examiner reported that he was diagnosed with obstructive sleep apnea in 2013.  The examiner found that the Veteran's sleep apnea is not related to his service-connected TBI.  She explained that the Veteran has obstructive sleep apnea, which is related to obstruction of the airway, rather than central sleep apnea, which is caused by the brain failing to activate the respiratory muscles.  However, this examiner did not offer an opinion in regard to direct service connection.

Upon review of the medical and lay evidence, the Board finds that a grant of service connection for obstructive sleep apnea is warranted.  In this regard, the Veteran competently reported experiencing frequent problems sleeping, feeling tired, and snoring during service.  Furthermore, the Veteran filed for service connection for a sleep disability shortly after his discharge from service and there is no evidence of an intercurrent cause of his obstructive sleep apnea.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his obstructive sleep apnea is related to his military service and, thus, a grant of service connection is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


